Citation Nr: 0617856	
Decision Date: 06/19/06    Archive Date: 06/27/06

DOCKET NO.  04-24 454	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to increased rating for schizophrenia, 
currently evaluated as 50 percent disabling.

2.  Entitlement to a total disability compensation rating 
based on individual unemployability (TDIU).


ATTORNEY FOR THE BOARD

M. Chisick, Associate Counsel




INTRODUCTION

The veteran served on active duty from July 1969 to January 
1972.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2004 rating decision of the 
San Juan, Puerto Rico Regional Office (RO) of the Department 
of Veterans Affairs (VA).


FINDINGS OF FACT

1.  Schizophrenia is manifested by depression, poor judgment 
and insight, irritability, insomnia, anxiety, and tension; 
with clinical evidence of good eye contact, broad and 
appropriate affect; orientation in person, place, and time; 
intact memory; normal abstraction capacity; appropriate 
grooming, and coherent and logical thought processes.

2.  The veteran's service-connected disabilities currently 
consist solely of a psychiatric disability evaluated as 50 
percent disabling.

3.  The veteran's service-connected disability does not 
prevent substantially gainful employment.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 50 percent 
for the veteran's schizophrenia disability have not been met.  
38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2002 & 
Supp. 2005); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 4.10, 4.126, 
4.130, Diagnostic Code (DC) 9205 (2005).

2.  The criteria for a total rating based on individual 
unemployability due to service-connected schizophrenia have 
not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002), 38 
C.F.R. §§ 3.102, 3.321, 3.340, 3.341, 4.16, 4.18 (2005).
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duty to Notify and Assist

VA must apprise the veteran of the evidence needed to 
substantiate a claim for benefits, and further allocate the 
responsibility for obtaining such evidence.  Additionally, VA 
must advise the veteran to submit any evidence that pertains 
to a claim.  The law further provides that VA will make 
reasonable efforts to assist a veteran in obtaining the 
evidence necessary to substantiate a claim for a benefit 
under a law administered by the Secretary, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  38 U.S.C.A. § 5103A (2002).

Notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a veteran before the initial unfavorable agency 
of original jurisdiction ("AOJ") decision on a claim for VA 
benefits.

The February 2004 RO letter fully provided notice of elements 
of the evidence required to substantiate claims for an 
increased disability rating for schizophrenia and for TDIU 
and advised the veteran of the allocation of  responsibility 
for obtaining such evidence.  Subsequent to the VA's 
advisement to the veteran of what evidence would substantiate 
the claims, the allocation of responsibility for obtaining 
such evidence, and advising the veteran that he should submit 
all relevant evidence, de novo review of the claim was 
accomplished in May 2004, and a Statement of the Case 
("SOC") was issued.
  
The rating decisions on appeal and the May 2004 SOC provided 
the veteran with specific information as to why the claims 
were being denied and of the evidence that was lacking.  The 
May 2004 SOC supplied the veteran with the complete text of 
38 C.F.R. § 3.159(b)(1), concerning the need for the veteran 
to provide any evidence pertaining to the claim.  


In concluding that the notice requirements have been 
satisfied, the Board has relied on communications other than 
the RO's formal notice letter to the veteran.  However, what 
the law seeks to achieve is to give the veteran notice of the 
elements outlined above.  Once that has been done-
irrespective of whether it has been done by way of a single 
notice letter, or via more than one communication-the 
essential purposes of the law have been satisfied.  Here, the 
Board finds that, because each of the four content 
requirements of proper notice has been met, any error in not 
providing a single notice to the veteran covering all content 
requirements was harmless.  See, e.g., 38 C.F.R. § 20.1102 
(2005).

VA has also made reasonable efforts to identify and obtain 
relevant records in support of the claim.  38 U.S.C.A. 
§ 5103A (a), (b) and (c) (2002).  In particular, VA requested 
that the veteran either submit his available private medical 
records or authorize VA to obtain those records on his 
behalf.  The veteran authorized VA to obtain and VA did 
obtain Social Security Administration and VA outpatient 
records in support of the veteran's claims.  The treatment 
records were received and reviewed through February 2004.  

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim.  A VA examination 
was conducted in March 2004.

The Board finds that VA has done everything reasonably 
possible to assist the veteran, the veteran has not 
identified any further evidence to support his claim, and the 
record is ready for appellate review.


Analyses

In adjudicating a claim, the Board determines whether (1) the 
weight of the evidence supports the claim or, (2) whether the 
weight of the "positive" evidence in favor of the claim is in 
relative balance with the weight of the "negative" evidence 
against the claim.  The appellant prevails in either event.  
However, if the weight of the evidence is against the 
appellant's claim, the claim must be denied.  38 U.S.C.A. § 
5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).


Increased Rating for Schizophrenia

The veteran's rating claim is to be decided based upon the 
application of a schedule of ratings, which is predicated 
upon the average impairment of earning capacity.  38 U.S.C. § 
1155; 38 C.F.R. § 3.321(a) and 4.1 (2005).  Separate DCs 
identify various disabilities.  See 38 C.F.R. Part 4 (2005).  
The disability ratings evaluate the ability of the body to 
function as a whole under the ordinary conditions of daily 
life including employment.  Evaluations are based on the 
amount of functional impairment; that is, the lack of 
usefulness of the rated part, system, or the psyche in self-
support of the individual.  38 C.F.R. § 4.10 (2005).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for the higher rating.  38 C.F.R. § 4.7 (2005).

Under the criteria when evaluating a mental disorder, the 
rating agency shall consider the frequency, severity, and 
duration of psychiatric symptoms, the length of remissions, 
and the veteran's capacity for adjustment during periods of 
remission. 38 C.F.R. § 4.126 (2005).  The rating agency shall 
assign an evaluation based on all the evidence of record that 
bears on occupational and social impairment rather than 
solely on the examiner's assessment of the level of 
disability at the moment of the examination.  Id.

When evaluating the level of disability from a mental 
disorder, the rating agency will consider the extent of 
social impairment, but shall not assign an evaluation solely 
on the basis of social impairment.  Id.  The Global 
Assessment of Functioning scale score (GAF) is a scale 
reflecting the "psychological, social, and occupational 
functioning in a hypothetical continuum of mental health-
illness." Carpenter v. Brown, 8 Vet. App. 240, 242 (1995) 
(citing DSM-IV).  GAF scores ranging from 51 to 60 reflect 
moderate symptoms (e.g., flat affect and circumstantial 
speech, occasional panic attacks) or moderate difficulty in 
social, occupational, or school functioning (e.g., few 
friends, conflicts with peers or co- workers).  Scores 
ranging from 41 to 50 reflect serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifting) or any serious impairment in social, 
occupational or school functioning (e.g., no friends, unable 
to keep a job).  Scores ranging from 31 to 40 reflect some 
impairment in reality testing or communication (e.g., speech 
is at times illogical, obscure, or irrelevant) or major 
impairment in several areas, such as work or school, family 
relations, judgment, thinking, or mood (e.g., depressed man 
avoids friends, neglects family, and is unable to work).  Id.

The degree of impairment resulting from a disability involves 
a factual determination of the current severity of the 
disability.  Francisco v. Brown, 7 Vet. App. 55, 57-58 
(1994); Solomon v. Brown, 6 Vet. App. 396, 402 (1994).  In 
resolving this factual issue, the Board may only consider the 
specific factors as are enumerated in the applicable rating 
criteria.  Massey v. Brown, 7 Vet. App. 204, 208 (1995).  

The veteran's schizophrenia has been evaluated as 50 percent 
disabling pursuant to the criteria set out in 38 C.F.R. § 
4.130, DC 9205.  Under the current General Rating Formula for 
Mental Disorders, 38 C.F.R. § 4.130, a 50 percent disability 
rating is assigned when there is occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.

A 70 percent rating is assigned for occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.
 
The record indicates that the veteran was last denied an 
increased disability rating for his service-connected 
schizophrenia in July 1989.  Since that time, he made few VA 
outpatient medical visits.  Of particular note, he sought to 
initiate drug and alcohol detoxification treatment in June 
2002, March 2003, and February 2004.  The February 2004 
medical provider noted that in the past, the veteran had been 
discharged from the detoxification program due to poor 
compliance with treatment.  Among other symptoms, in February 
2004, the veteran reported that he experienced auditory 
hallucinations telling him life was not worth living and that 
he should kill himself. 

The veteran underwent a VA mental disorders examination in 
March 2004.  At that examination, the veteran reported 
depression, irritability, restlessness, anxiousness, tension, 
and dependence on alcohol and drugs, claiming he drank two 
liters of rum a day for the past three years and used 
marijuana and cocaine.  

On clinical examination, the examiner noted the veteran 
maintained adequate hygiene; was angry and manipulative; had 
an anxious, irritable, and euphoric mood; displayed broad and 
appropriate affect, intact memory, normal abstraction 
capacity, coherent and logical thought processes, and poor 
judgment and insight; was oriented in person, place, and 
time; and maintained good eye contact.  The examiner 
expressly noted that there was no looseness of association; 
no evidence of disorganized speech; no evidence of delusions 
or hallucinations; no phobias, obsessions, panic attacks, or 
suicidal ideation; no impairment of thought processes and 
communication; and no evidence of inappropriate behavior.  
The examiner concluded that the symptoms of the veteran's 
mental disorder seriously impaired his social and 
occupational functioning and assigned him a GAF score of 50.

The evidence does not support a schedular evaluation in 
excess of 50 percent for the veteran's schizophrenia.  While 
there is a mention of the veteran hearing voices suggestive 
of suicide ideation, the preponderance of the evidence does 
not support a finding that such has been continuous.  
Further, the record contains no competent medical evidence of 
obsessional rituals; illogical, obscure, or irrelevant 
speech; near continuous panic or depression affecting the 
ability to function independently, appropriately or 
effectively; impaired impulse control; spatial 
disorientation; neglect of personal appearance and hygiene; 
or difficulty in adapting to stressful circumstances.

As for the sole remaining criterion associated with a 70 
percent disability rating, inability to establish and 
maintain effective relationships, the record shows that the 
veteran has been married for nearly thirty years and has four 
children from this relationship.  While the veteran sought 
assistance for marital problems in a March 2003 VA outpatient 
medical visit, the record shows he did not pursue any 
treatment for this problem, nor did he complain of any such 
problem in subsequent outpatient medical visits.  Viewed 
collectively, the Board finds the preponderance of the 
evidence indicates no deficiency in the veteran's ability to 
establish and maintain effective relationships.

Although the March 2004 VA examiner assigned the veteran a 
GAF score of 50 and characterized the veteran's schizophrenia 
symptoms as serious, the examiner's clinical objective 
findings reflected moderate symptoms.  An examiner's 
classification of the level of psychiatric impairment, by 
word or by a GAF score, is to be considered but is not 
determinative of the percentage VA disability rating to be 
assigned; the percentage evaluation is to be based on all the 
evidence that bears on occupational and social impairment.  
38 C.F.R. § 4.126; VAOPGCPREC 10-95. 

Thus, the preponderance of the evidence is against a 
disability rating in excess of 50 percent.  As noted above, 
numerous clinical objective findings from the March 2004 VA 
examination support moderate occupational and social 
impairment of the veteran, whereas none of the clinical 
objective findings support serious occupational and social 
impairment.  The 2004 VA examiner noted that the veteran 
manifested compulsive drug and alcohol abuse behavior.  To 
the extent that this behavior may have contributed to the VA 
examiner giving the veteran a lower GAF score, direct service 
connection for a disability is not indicated where the 
disability is the result of the veteran's own willful 
misconduct.  38 C.F.R. § 3.300.  

Accordingly, the veteran's claim for an increased rating for 
his service-connected schizophrenia will be denied. 

Because the preponderance of the evidence is against an 
allowance of an evaluation in excess of 50 percent for the 
appellant's psychiatric disability under the schedular 
criteria, the benefit-of-the-doubt doctrine is inapplicable. 
38 U.S.C.A. § 5107(b). See Ortiz v. Principi, 274 F.3d 1361 
(2001).


TDIU Claim

All veterans who are shown to be unable to secure and follow 
a substantially gainful occupation by reason of service-
connected disability shall be rated totally disabled. Total 
disability will be considered to exist when there is 
presented any impairment of mind or body which is sufficient 
to render it impossible for the average person to follow a 
substantially gainful occupation.  38 C.F.R. § 3.340.

If the schedular rating is less than total, a total 
disability evaluation can be based on individual 
unemployability if the veteran is unable to secure or follow 
a substantially gainful occupation as a result of service-
connected disability, provided that the veteran has one 
service-connected disability rated at 60 percent or higher; 
or two or more service-connected disabilities, with one 
disability rated at 40 percent or higher and the combined 
rating is 70 percent or higher.  38 C.F.R. § 4.16. 

If the total rating is based on a disability or combination 
of disabilities for which the Schedule for Rating 
Disabilities provides an evaluation of less than 100 percent, 
it must be determined that the service-connected disabilities 
are sufficient to produce unemployability without regard to 
advancing age.  38 C.F.R. § 3.341.

In evaluating total disability, full consideration must be 
given to unusual physical or mental effects in individual 
cases, to peculiar effects of occupational activities, to 
defects in physical or mental endowment preventing the usual 
amount of success in overcoming the handicap of disability 
and to the effects of combinations of disability.  38 C.F.R. 
§ 4.15.

The pertinent governing criteria set out in detail above are 
predicated on a veteran having been granted service 
connection for a disability or disabilities sufficient to 
warrant a total disability evaluation based on individual 
unemployability.  In this case, service connection is in 
effect for only one disability, schizophrenia that is 
assigned a 50 percent rating. Thus, the aforementioned 
requirement for a single service connected disability of a 60 
percent rating or higher has not been met.

Because the 60 percent disability rating threshold for 
establishing TDIU for a single service connected disability 
has not been met, the veteran's service connection claim for 
TDIU will be denied.


ORDER

An evaluation in excess of 50 percent for schizophrenia is 
denied.

A total rating for compensation purposes based on individual 
unemployability is denied.



____________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


